Case: 21-60954      Document: 00516531367        Page: 1     Date Filed: 11/02/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                  No. 21-60954
                                                                             FILED
                                                                     November 2, 2022
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   Maria Santos Hernandez Alvear; Maria Isabel
   Hernandez Alvear,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
               Agency No. A094-899-866, Agency No. A209-164-273


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Lead petitioner Maria Santos Hernandez Alvear and her minor
   daughter Maria Isabel Hernandez Alvear seek review of a Board of
   Immigration Appeals decision affirming the denial of the lead petitioner’s



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60954       Document: 00516531367            Page: 2      Date Filed: 11/02/2022




                                       No. 21-60954


   application for asylum and withholding of removal. We DENY the petition
   for review.
          Maria Santos Hernandez Alvear (“Hernandez Alvear”) and Maria
   Isabel Hernandez Alvear, natives of Mexico, unlawfully entered the United
   States on July 27, 2016. 1 The Department of Homeland Security (“DHS”)
   served them with Notices to Appear charging them as subject to removal
   pursuant to 8 U.S.C. § 1182(a)(7)(A)(i)(I). Hernandez Alvear then applied
   for asylum and withholding of removal.
          In support of her application, Hernandez Alvear testified to the
   following facts. Around May 2016, Hernandez Alvear’s brother, Heliodoro
   Hernandez Alvear (“Heliodoro”), 2 was taking care of a relative’s cattle.
   Members of the La Familia Michoacana (“La Familia”) drug cartel
   approached Heliodoro and asked him for money. Heliodoro refused; some
   time afterwards, La Familia members again approached Heliodoro, tried to
   kill him, and threatened him by saying that La Familia would “finish with the
   whole family” if he did not pay La Familia. Heliodoro did not report these
   incidents to the police due to suspected police corruption. He then went into
   hiding and, along with Hernandez Alvear, escaped to the U.S. Nine of
   Hernandez Alvear’s siblings and her mother remain in Mexico.
          Based on these facts, Hernandez Alvear applied for asylum and
   withholding of removal based on her membership in the particular social
   group (“PSG”) of the family of Heliodoro. The immigration judge (“IJ”)
   denied Hernandez Alvear’s application. The IJ held that her proffered PSG



          1
            Maria Santos Hernandez Alvear is the lead petitioner, and Maria Isabel is her
   minor daughter.
          2
             We use Heliodoro Hernandez Alvear’s first name for clarity without intending
   any disrespect or familiarity.




                                             2
Case: 21-60954      Document: 00516531367           Page: 3     Date Filed: 11/02/2022




                                     No. 21-60954


   was not a cognizable social group and, even if said group were cognizable,
   that Hernandez Alvear had not established the requisite nexus between (1)
   the persecution suffered and feared and (2) her membership in her proffered
   social group. The Board of Immigration Appeals (“BIA”) agreed and
   dismissed Hernandez Alvear’s appeal. Hernandez Alvear timely filed a
   petition for review.
          We review the BIA’s factual findings, including a nexus
   determination, under a substantial evidence standard and consider the IJ’s
   decision only to the extent it influenced the BIA. Qorane v. Barr, 919 F.3d
   904, 909 (5th Cir. 2019); Martinez Manzanares v. Barr, 925 F.3d 222, 226
   (5th Cir. 2019). Under this standard, we reverse factual findings only when
   the evidence is “so compelling that no reasonable fact finder could fail to find
   the petitioner statutorily eligible for relief.” Qorane, 919 F. 3d at 909 (quoting
   Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004)). We review the BIA’s legal
   determinations de novo. Martinez Manzanares, 925 F.3d at 226.
          “Under 8 U.S.C. § 1231(b)(3)(A), withholding of removal is a
   mandatory form of relief if an alien’s life or freedom would be threatened in
   the country of removal because of the alien’s race, religion, nationality,
   membership in a particular social group, or political opinion.” Revencu v.
   Sessions, 895 F.3d 396, 402 (5th Cir. 2018) (quoting Shaikh v. Holder, 588
   F.3d 861, 864 (5th Cir. 2009)). The REAL ID Act further requires that an
   applicant establish that at least one of these statutorily protected grounds
   “was or will be at least one central reason for persecuting the applicant.” 8
   U.S.C. § 1158(b)(1)(B)(i). This nexus requirement necessitates that while a
   statutorily protected ground “need not be the only reason for harm, it cannot
   be incidental, tangential, superficial, or subordinate to another reason for
   harm.” Shaikh, 588 F.3d at 864 (internal quotations omitted).




                                           3
Case: 21-60954       Document: 00516531367            Page: 4     Date Filed: 11/02/2022




                                       No. 21-60954


          Thus, assuming arguendo that Hernandez Alvear has proffered a
   cognizable PSG, she must show that her alleged protected trait—her
   membership in her brother’s family—is a central reason for persecution. She
   cannot make this showing for two reasons. 3
          First, her familial membership is subordinate to another reason for La
   Familia’s targeting of Hernandez Alvear: its desire to extort money from
   Heliodoro. Per Hernandez Alvear’s testimony, the La Familia cartel
   demanded money from Heliodoro when its members first approached him,
   and the cartel continued to demand money from him afterwards. When
   Heliodoro refused, La Familia attempted to “persuade” him using threats to
   his family’s safety. These facts suggest that La Familia was motivated by its
   criminal ends when it initially targeted Heliodoro for money. When he
   refused to pay, La Familia subsequently threatened Heliodoro’s family
   members as a threat to get him to do so; such threats were thus also made
   primarily to further the same extortionary ends. See Ramirez-Mejia v. Lynch,
   794 F.3d 485, 492–93 (5th Cir. 2015) (declining to find nexus because primary
   purpose of threats to individual’s sister was to elicit information from
   individual). Economic extortion is not a form of persecution under asylum
   law. Castillo-Enriquez v. Holder, 690 F.3d 667, 668 (5th Cir. 2012). Thus,
   although La Familia may have threatened Hernandez Alvear because threats
   to family are often particularly effective, the BIA reasonably found that her
   familial relationship is ultimately “subordinate” to the cartel’s ultimate
   extortionary motive. Shaikh, 588 F.3d at 864. And such an extortionary
   motive—while condemnable—is outside the scope of PSG protections.




          3
             Accordingly, we need not decide whether Hernandez Alvear’s proffered social
   group is a cognizable PSG for asylum law purposes.




                                            4
Case: 21-60954        Document: 00516531367              Page: 5       Date Filed: 11/02/2022




                                          No. 21-60954


           Second, some of Hernandez Alvear’s family members continue to live
   safely in Mexico. 4 While such a fact is not necessarily determinative standing
   alone, it bolsters our finding of a lack of nexus. Vazquez-Guerra v. Garland, 7
   F.4th 265, 270 (5th Cir. 2021) (citing Ramirez-Mejia, 794 F.3d at 493 (finding
   “no persecution on account of family status where, inter alia, other members
   of petitioner’s family, who have remained in her native country, have not
   faced persecution on the basis of their membership in the family” (internal
   quotations and alteration omitted))).
           Given the extortionary motive as well as the continued safety of some
   of Hernandez Alvear’s family members in Mexico, we cannot say that the
   record compels a conclusion other than that La Familia was motivated by its
   desire to extort money from Heliodoro. Id. Consequently, the record
   suggests that a reasonable factfinder could find that Hernandez Alvear failed
   to establish the requisite nexus showing that her proffered social group was
   the central reason for the harm she experienced. Hernandez Alvear thus
   cannot satisfy the standard for asylum eligibility. Because withholding for
   removal eligibility is governed by a higher standard of proof, Hernandez
   Alvear also necessarily fails to establish eligibility for withholding of removal.
   See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
           For the foregoing reasons, the petition for review is DENIED.




           4
              Although Hernandez Alvear testified that her mother “never goes out,”
   presumably for fear of threats from La Familia, she does not suggest the same is true of her
   nine siblings in Mexico.




                                                5